451 F.2d 1022
UNITED STATES of America, Appellee,v.Randolph Mike MURPHY, Appellant.
No. 71-1628.
United States Court of Appeals,Ninth Circuit.
Dec. 1, 1971.

William C. Miller, Los Angeles, Cal., for appellant.
Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim. Div., Andrew R. Willing, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before ELY, HUFSTEDLER, and WRIGHT, Circuit Judges.
PER CURIAM:


1
In a jury trial, Murphy was found guilty of having violated 18 U.S.C. Sec. 2113(a), (d), armed robbery of a federal credit union.  On this appeal from the judgment of conviction, Murphy argues three grounds for reversal.  We have concluded that none has merit.


2
First, Murphy contends that it was reversible error for the district judge to allow the jury to separate overnight after it began its deliberations.  Murphy did not object to this at the time, the jury was properly admonished by the trial judge, and no prejudice to Murphy has been shown.  In these circumstances, there was no error.  United States v. Menna, 451 F.2d 982 (9th Cir. 1971); Sullivan v. United States, 414 F.2d 714, 715-716 (9th Cir. 1969).


3
It is also contended that there was insufficient evidence to support the conviction.  In light of the three, firm eye-witness identifications, and the evidence that, a day after the crime, Murphy possessed a unique memento stolen in the robbery, this contention borders on the frivolous.


4
Finally, it is argued that several tangible items of evidence were erroneously admitted into evidence.  Since no objection was interposed when this evidence was admitted, and since the record is inadequate to verify Murphy's contention that his counsel was misled by the prosecutor in respect to the evidence, this third contention is likewise unmeritorious.


5
Affirmed.